 SAFETY CABS, INC.17Safety Cabs, Inc., and New Deal Cab Company, Inc.,andTaxi Drivers Union,Brotherhood of Railway,Airline& Steamship Clerks, Freight Handlers,Express & Station Employees,AFL-CIO, Peti-tioner. Case12-RC-3095September 27, 1968DECISION AND DIRECTION OF ELECTIONBy CHAIRMAN MCCULLOCH ANDMEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held at Jacksonville, Florida, on June 20,1968, before Hearing Officer E. W. Dean, Jr. Follow-mg the hearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, and by direction of the Acting RegionalDirector for Region 12, this case was transferred totheNational Labor Relations Board for decisionThereafter, Petitioner, the Employer, and the Inter-venor' filed briefs hereinPursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelations Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs, the Board finds.1.Safety Cabs, Inc., and New Deal Cab Company,Inc., constitute a single employer engaged in com-merce within the meaning of the Act, and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2The Petitioner and the Intervenor are labororganizations claiming to represent certain employeesof the Employer3.A question affecting commerce exists concern-ing the representation of employees of the Employer,within the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The Petitioner herein seeks a unit of full-timeand part-time drivers employed by the Eiilployerherein.In a prior proceeding,' we found that the onlyappropriate unit was one which included the driversof both Safety Cabs, Inc. (herein Safety), and NewDeal Cab Company, Inc. (herein New Deal).' In thatdecision, we noted that there had been a history ofbargaining, by the Intervenor, for separate units ofSafety and New Deal drivers extending over asubstantial period of time, such as the Board ordinari-lymight recognize as demonstrating the appropri-atenessof units limited to each of the separateenterprises.We found it clear from the circumstancesdisclosed by that record, however, that the pattern ofbargaining for separate units at Safety and New Dealwas established and continued on a racial basis, thevalidity of which the Board could not accept as afactor in determining the scope of an appropriatebargaining unit. Accordingly, we declined to accordany weight to the extensive bargaining history ofseparate units essentially based on race, in determin-ing the unit appropriate for these drivers of Safetyand New Deal.The Intervenor and the Employer in the presentrecord have entered into a number of stipulationswhich show that there has been noessentialchange inthe ownership, management, or actual operation ofNew Deal and Safety since June 30, 1966, when theNew Deal Cab Company, Inc.,decisionissued.Despite that decision and the fact that circum-stanceshave not significantly changed since ourdecision issued, the Intervenor and the Employernow contend that we should reconsider and reversethat decisionbecause segregationwas inherent in anda reflection of the history of the community in whichthey function, and because other factors supportseparate units.We find no merit in this contention.The considerations now urged were in existence at thetime of our previous decision. The fact that thepartiesmay not have caused the racialsegregationdoes not make its perpetuation less invidious, and theother factors urged as supporting separation arelargely rooted in the segregation.The Employer and the Intervenor also contend thatthe separate collective-bargainingagreements, enteredinto on separate dates and for different terms for theNegro drivers at New Deal and the white drivers atSafety,'should be recognized by theBoard astogether barring the present petition for the com-bined unit of New Deal and Safety drivers, which wehave heretofore found is the only appropriate unit. In1Truck Drivers,Warehousemen&Helpers Local Union No. 512,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,was allowed to intervene in thisproceeding on the basis of its existing contracts with the Employerherein2New Deal Cab Company, Inc.,159 NLRB 1838, 1841.3The Petitioner,the Intervenor,and the Employer have stipulatedherein that now, as at the time of our decision inNew Deal CabCompany, Inc ,all drivers employed by Safety are white and all driversemployed by New Deal are Negro4 The Intervenor's agreement with Safety was executed on May 16,1968, the same date the petition was filed,to be effective from May 16,1968,to May 15,1970, with an automatic renewal provision.The Intervenor'sagreement with New Deal was executed onFebruary 17, 1968,tobe effective from February 12, 1968, toFebruary 12, 1971, with an automatic renewal provision.173 NLRB No. 4 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDour view such contracts, however, constitute separatebargaining still essentially based on race,' and in unitswhich we have heretofore found inappropriate. Ac-cordingly, we reject this contention and find for thisreason that the contracts do not bar an election in theappropriate unit without considering other conten-tions with respect thereto.We find that the following employees of theEmployer herein constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the ActAll full-time and regular part-time taxicab driversemployed by New Deal Cab Company, Inc., orSafety Cabs, Inc. at their Jacksonville, Floridalocations, excluding garage mechanics, dispatchers,limousine drivers, office clerical employees, guards,and supervisors as defined in the Act.[Text of Direction of Election6 omittedfrom publication ]5New Deal Cab Company,Inc,supra,and cases cited therein infootnotes 4 and 5.As we stated inPioneer Bus Company,Inc.,140NLRB 54, 55We therefore hold that,where the bargaining representative ofemployees in an appropriate unit executes separate contracts, oreven a single contract,discriminating between Negro and whiteemployees on racial lines,the Board will not deem such contracts asa bar to an election.We are satisfied that the present agreements separating employees on aracial basis,without more,furnish sufficient evidence of such discrimi-nation.6 An election eligibility list, containing the names and addresses ofall the eligible voters,must be filed by the Employer with the RegionalDirector for Region 12 within 7 days after the date of this Decision andDirectionof Election,The Regional Director shall make the listavailable to all parties to the election.No extension of time to file thislistshall be granted by the Regional Director except in extraordinarycircumstances.Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filedExcelsior Underwear Inc,156 NLRB 1236